           Case MDL No. 3006 Document 33 Filed 08/16/21 Page 1 of 2



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: TASIGNA (NILOTINIB) PRODUCTS
LIABILITY LITIGATION                                                                              MDL No. 3006



                                       (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO −1)


On August 10, 2021, the Panel transferred 15 civil action(s) to the United States District Court for the Middle
District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
__F.Supp.3d__ (J.P.M.L. 2021). Since that time, no additional action(s) have been transferred to the Middle
District of Florida. With the consent of that court, all such actions have been assigned to the Honorable Roy
B. Dalton, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Middle District of Florida and assigned to Judge Dalton.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Middle District of Florida
for the reasons stated in the order of August 10, 2021, and, with the consent of that court, assigned to the
Honorable Roy B. Dalton, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Middle District of Florida. The transmittal of this order to said Clerk shall be stayed 7 days from
the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day period,
the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:




                                                            John W. Nichols
                                                            Clerk of the Panel
         Case MDL No. 3006 Document 33 Filed 08/16/21 Page 2 of 2




IN RE: TASIGNA (NILOTINIB) PRODUCTS
LIABILITY LITIGATION                                                             MDL No. 3006



                     SCHEDULE CTO−1 − TAG−ALONG ACTIONS



  DIST      DIV.      C.A.NO.      CASE CAPTION


ARKANSAS EASTERN

  ARE         4       21−00677     Miller et al v. Novartis Pharmaceuticals Corporation
